Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tetsui (WO 2015033732 A1, hereinafter the US equivalent US 20160208432 A1 is cited).
Example 1 [0082] of Tetsui disclose the reaction product of 1000 g of polycarbonate polyol, 17 g of dimethylolpropionic acid (i.e. 126.9 mmol of acid functions), 47 g of ethylene glycol, and 344 g of diphenylmethane diisocyanate (i.e. 1.37 mol MDI = 2.75 mol of aromatic rings) which results in 0.09 mmol/g of anionic (carboxyl) groups and 1.95 mol/kg of aromatic rings and a content of claimed polyol (a1-1) dimethylol propionic acid of 1.2% by mass. The diisocyanates may alternatively be tolylene diisocyanate [0044] which will have an aromatic ring content of about 0.98 mol/kg. The composition can be used as a bonding layer and/or a top layer by impregnating a base fabric and coagulating to make an artificial leather [0070-0074]. The polyurethane may also be prepared from polyether polyols, polyester polyols, acrylic polyols, and polybutadiene polyols as well as the polycarbonate polyols [0016]. 
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Tetsui does not disclose 3 separate layers in the artificial leathers, but rather just a base fabric layer impregnated with a coagulating composition. This argument is not convincing. The claims do not require the base fabric (i), the bonding layer (ii) and the skin layer (iii) to be separate layers. In Tetsui, the fabric layer reads on the base fabric (i) and the coagulating composition impregnated therein reads on both the bonding layer (ii) and the skin layer (iii). Applicant is welcome to amend the claims to more clearly and narrowly define the claimed layers. 
Applicant argues that the advantages of their invention, such as excellent peel strength, are not disclosed in Miyamura. This argument is not convincing. These properties are not claimed and there is no showing or argument of unexpected results. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-4 and is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyamura et al (JP 2007119749 A).
Miyamura discloses a synthetic layer comprising a fabric base layer [p2¶9], an aqueous polyurethane adhesive layer (intermediate layer) [p4¶10, p7¶4] and an aqueous polyurethane skin forming layer [p1¶1]. An example of the adhesive layer forming composition is an aqueous dispersion of a polyurethane prepared from 300 parts polyol with molecular weight 2000 that is a Kuraray C-2090 which is a polycarbonate polyol [p3¶1], 49.5 parts diisocyanate, and 12 parts dimethylolpropionic acid [p7¶4] which results in a resin with about 0.25 mmol/g of acid (anionic) groups. The isocyanate may also be tolylene diisocyanate [p2, final ¶] which would result in the adhesive layer resin having 0.79 mol/kg of aromatic ring. Miyamura discloses that the 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed isocyanates would allow the ordinarily skilled artisan to readily envisage the claimed aromatic isocyanate/toluene isocyanate with the rest of the claimed elements (that are exemplified), therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Miyamura does not disclose the claimed adhesive layer as prepared from an aqueous polyurethane but rather discloses an artificial leather wherein the skin layer is prepared from an aqueous polyurethane. This argument is not convincing. Miyamura does disclose a skin layer formed from a polyurethane, and also discloses an adhesive layer formed from a polyurethane. 
Applicant noted that they do not understand where Examiner’s citations to Miyamura are referring to. Examiner included in the previous office action a copy of an Espacenet Translation of JP 2007119749 (i.e. Miyamura), listed as such on the List of References Cited by Examiner (PTO-892 form). The same document is included again in this office action to ensure that Applicant has a copy. 
Applicant argues that the advantages of their invention, such as excellent peel strength, are not disclosed in Miyamura. This argument is not convincing. These properties are not claimed and there is no showing or argument of unexpected results. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (WO 2015033732 A1, hereinafter the US equivalent US 20160208432 A1 is cited).
As discussed above, Example 1 [0082] of Tetsui discloses 0.09 mmol/g of anionic (carboxyl) groups and 0.98 mol/kg of aromatic rings content. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura et al (JP 2007119749 A).
As discussed above, Miyamura discloses 0.25 mmol/g of anionic (carboxyl) groups and 0.79 mol/kg of aromatic rings content. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766